Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/22 has been entered.
Claims 1-11 have been examined in this application.  This communication is the first action on the merits in response to the amendment filed 09/22/22.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretations are applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for terms for which the following broadest reasonable interpretations are provided. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
In regards to claims 1, 8, and 9, the term container is interpreted as “one that contains” as provided in the definition obtained on 03/06/21 from Merriam-Webster Online dictionary (previously attached).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, and 10-11 are under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger in view of WO 2016136703 to Nakajima. All citations to WO 2016136703 are made to the previously attached machine translation in english (WO2016136703_MT).
As per claims 1, 3, and 11, and as the examiner can understand the claims, Alliger discloses an embodiment of an aerosol product comprising: 
a first container and a second container filled with first and second components (“the chlorite and lactic acid materials may be confined within separate chambers”; Col. 4, Ln. 15-16);
each component comprising a liquid (“[…] said contacting is carried out in aqueous media […]” – Col. 3, ln. 24-25; “[…] to an aqueous solution of sodium chlorite is added […] aqueous lactic acid solution […] using warm tap water (about 50 deg. C) […]” – Col. 7, Ln. 19-27); 
a propellant (Col. 4, Ln. 21-22), the aerosol product including a discharge mechanism for mixing the first liquid and the second liquid (Col. 4, Ln. 19-21) while discharging in mist form (“in the form of a fine spray” - Col. 4, Ln. 20-21);
the first component contains an aqueous solution of chlorite salt (Col. 7, Ln. 19-20);
the second component contains an aqueous solution of lactic acid substance (Col. 7, Ln. 20-21).
Alliger does not disclose: the aforementioned embodiment comprising citric acid; the particular structure of the discharge mechanism; and, the discharge mechanism discharging the mist after mixing; and,
In regards to the limitation requiring citric acid, Alliger further discloses that the germ killing effects of a mixture having citric acid as a full replacement for the lactic acid are inferior to a mixture with the lactic acid (Col. 7, Ln. 58). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide citric acid instead of lactic acid in the mixture, like taught by Alliger, for the purpose of creating a mixture to kill germs where lactic acid (the primary choice) may be unavailable.
In regards to the particular structure of the discharge mechanism, Nakajima teaches a two-liquid mixed aerosol product dispensing a mist (pg. 4, Ln. 1), the product comprising: a discharge mechanism provided with a mixing space (23) for mixing the first and the second liquid; the mixing space provided with a swirl passage for dividing the first liquid and the second liquid into fine solution droplets in the form of a mist (pg. 4, ¶ 1 & ¶ 9; pg. 5, ¶ 1, ln.9; ) as the first liquid and the second liquid pass through the swirl passage (pg. 4, ¶ 7; pg. 8, ¶ 9; pg. 9, ¶ 1); wherein mixing initiates prior to and continues during, discharging of the mist. It would have been obvious for one of ordinary skill in the art, in view of the silence of Alliger in regards to the structure of the discharge mechanism, to provide the discharge mechanism according to the aforementioned discharge mechanism of Nakajima. 
The Alliger – Nakamjima combination does not disclose “dividing the mixed liquid into fine droplets in the form of a mist as the mixed liquid is discharged from the mixing space”. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). The Alliger – Nakajima combination discloses the claimed structure and is capable of being used to divide a mixed liquid into fine droplets in the form of a mist as the mixed liquid is discharged from the mixing space, as claimed.
As per claim 2, Alliger further discloses the chlorite salt includes sodium chlorite (Col. 7, Ln. 19-20).
As per claims 6 and 10, Alliger further discloses the aqueous solution of the acidic substance has a concentration of 15% by weight (claim 4) of lactic acid and one of ordinary skill in the art would recognize “percent by weight” is equivalent to “percent by mass” where acceleration due to gravity is held constant – i.e. the claimed product and the product of Alliger are each used at a location where acceleration due to gravity is the same. As previously set forth in regards to claims 1 and 3, Alliger teaches wholly replacing the lactic acid with citric acid and it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the citric acid in the same concentration—15% by weight.
As per claim 8, the Alliger-Nakajima combination discloses the claimed invention according to claim 1 as previously set forth. Alliger is silent regarding the particular structural relationship between the propellant and each of the first and second containers.
Nakajima further teaches an aerosol product (Fig. 1-2) comprising: a first container (15a) filled with a first liquid (pg. 9, ¶ 2); a second container (15b) filled with a second liquid (pg. 9, ¶ 2); an outer container (11) provided with the first container and second container and a propellant filling space formed between the first container and the second container and the propellant filling space being filled with the propellant (pg. 8, ¶ 8). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, in view of the aforementioned silence in Alliger, to arrange the propellant and containers (i.e. “chambers”) of Alliger like taught by Nakajima – i.e. in a space formed between an outer the first container and the second container and an outer container.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger in view of WO 2016136703 to Nakajima in view of US 6764661 to Girard.
As per claim 4, the Alliger-Nakajima combination discloses the invention of claim 1 as previously set forth. Alliger further discloses the mixture of the components forming chlorine dioxide (Col. 4, Ln. 1). Alliger does not disclose the pH of the aqueous solution of chlorite salt. 
Girard teaches a device for producing an aqueous chlorine dioxide solution, and wherein chlorine dioxide can be generated by combining an acid (Col. 10, Ln. 19-24) in a sodium chlorite solution having a pH from 8-13 (Col. 1, ln. 36-41) and the acid may be citric (Col. 10, Ln. 19-24). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, in view of the aforementioned silence from Alliger, to provide the sodium chlorite solution of Alliger with a pH of between 8-13 like taught by Girard.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger in view of WO 2016136703 to Nakajima in view of Applicant Admitted Prior Art. Official Notice.
As per claim 5, Alliger further discloses the aqueous solution of the chlorite salt has a concentration of 3,000 ppm. 
Alliger does not explicitly disclose the particular basis to which “ppm” refers. However, in regards to the particular basis to which “ppm” refers, Applicant failed to properly traverse the examiner’s assertion of Official Notice in the office action dated 9/17/21 and therefore the following is now considered admitted prior art (see MPEP § 2144.03(C)): ppm is commonly expressed on a mass basis and it therefore would have been obvious for one of ordinary skill in the art to provide the chlorite salt solution of Alliger in a concentration of 3,000 ppm on a mass basis. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger in view of WO 2016136703 to Nakajima in view of US 8840847 to Green.
As per claim 7, Alliger further discloses a buffering agent be used when the formed composition (i.e. chlorine dioxide) is used as a wound irrigant (Col. 4, ln. 62-64). The Alliger-Nakajima combination does not disclose where the agent is stored and how it is incorporated into the composition. 
Green teaches an aerosol product for dressing wounds (Col. 7, Ln. 50) comprising a first container (4) filled with an aqueous solution of sodium chlorite (Col. 5, Ln. 3-6) and a second container (6) filled an aqueous acid solution comprising a buffer additive (Col. 2, ln. 56-59; Col. 5, Ln. 7-13). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, in view of the aforementioned silence of the Alliger-Nakajima combination, to provide the buffer of Alliger in the second container with the acid solution –like taught by Green. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 4084747 to Alliger in view of WO 2016136703 to Nakajima and in view of US 2014/0246515 to Nakajima (referred to as “Nakajima-2”).
As per claim 9, the Alliger-Nakajima combination discloses the claimed invention according to claim 1 as previously set forth. Alliger is silent regarding the particular structural relationship between the propellant and each of the first and second containers.
Nakajima-2 teaches an aerosol product (Fig. 4-5) comprising: a first container (45a) filled with a first liquid ([0118], Ln. 3-4); a second container (45b) filled with a second liquid ([0118], Ln. 4-6); a first outer container (41a) housing the first inner container (Fig. 4) and a second outer container (41b) housing the second inner container (Fig. 4); a discharge mechanism (51) for discharging and mixing the first liquid and the second liquid ([0119], Ln. 15-20); wherein spaces formed between the first inner container and the first outer container and between the second inner container and the second outer container are filled with a propellant ([0112], Ln. 5-8; [0113], Ln. 8-10; [0114], Ln. 1). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, in view of the aforementioned silence in Alliger, to arrange the propellant and containers (i.e. “chambers”) of Alliger like taught by Nakajima-2.
Response to Arguments
In regards to the claim rejections under prior art, the arguments filed 03/07/22 have been fully considered but are not found persuasive. Applicant requests withdrawal of the claim rejections by providing the following arguments:
Alliger teaches the necessity of employing lactic acid in a germicidal composition and teaches away from the use of citric acid.
Nakajima is directed to dispensing a two-liquid aerosol cosmetic product that necessarily includes at least one oily liquid composition, while claim 1 of the present application requires both components to be aqueous solutions – something not contemplated in Nakajima.
There is no motivation or guidance in Alliger that would have led a skilled artisan to select a structure for mixing and subsequently discharging first and second liquids because Alliger discusses the use of an aerosol container to simultaneously mix and discharge components. 
In response to argument (A), and as previously set forth, Alliger further discloses that a mixture having citric acid as a full replacement for the lactic acid (Col. 7, Ln. 58). Additionally, Alliger discloses seeking alternate organic acids, for acid induced generation of chlorine dioxide, depending on the availability of those acids (Col. 2, Ln. 15-19). It therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide citric acid instead of lactic acid in the mixture, like taught by Alliger, for the purpose of creating a mixture to kill germs where lactic acid (the primary choice) may not be readily available.
In response to argument (B), Nakajima describes the disclosed dispenser as being capable of use with other products (pg. 5, ¶ 4). And, as previously set forth, it would have been obvious for one of ordinary skill in the art, in view of the silence of Alliger in regards to the structure of the discharge mechanism, to provide the discharge mechanism of Nakajima. 
In response to argument (C), Alliger discloses “[…] an aerosol type container provided with valve dispensing means actuatable […] to permit substantially simultaneous mixing and discharge of the […] components in the form of a fine spray”—i.e. to permit mixing and discharge of the components at the same time. There appears no requirement in the disclosure of Alliger, that prohibits any mixing to also occur before discharging.  Nakajima is provided for teaching the structure of an aerosol wherein mixing initiates prior to and continues during discharging of the mist—i.e. where mixing will occur within the mist. And, as previously set forth, it would have been obvious for one of ordinary skill in the art, in view of the silence of Alliger in regards to the structure of the discharge mechanism, to provide the discharge mechanism of Nakajima. 
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754         


/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754